WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules



                                                                 September 27, 2017




In the Court of Appeals of Georgia
 A15A2334. MAYOR AND CITY COUNCIL OF THE CITY OF
     RICHMOND HILL et al. v. MAIA.

      ELLINGTON, Presiding Judge.

      In City of Richmond Hill v. Maia, 301 Ga. 257 (800 SE2d 573) (2017), the

Supreme Court of Georgia reversed Division 2 of our opinion in Mayor & City

Council of Richmond Hill v. Maia, 336 Ga. App. 555 (784 SE2d 894) (2016), holding

that Appellee cannot demonstrate proximate cause and that “Appellants were entitled

to summary judgment in their favor.” City of Richmond Hill v. Maia, 301 Ga. at 262

(2). Accordingly, we vacate Division 2 of our opinion and adopt the opinion of our

Supreme Court as our own in place of that division.

      Judgment reversed. Dillard, C.J., Barnes, P.J., Ray, P.J., McMillian, Reese,

and Bethel, JJ., concur.